Citation Nr: 1236534	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  02-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a torn medial meniscus in the left knee.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of a torn medial meniscus in the left knee.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a rating in excess of 20 percent for instability residual to a torn medial meniscus in the left knee.  

5.  Entitlement to a separate, compensable rating for osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions dated in August 2002, March 2004, and March 2006.  

In a September 2002 rating decision, the RO, inter alia, denied service connection for posttraumatic stress disorder (PTSD).  In October 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later the same month.

In a March 2004 rating decision, the RO denied service connection for a right knee disability and a lumbar spine disability, as well as denied a rating in excess of 10 percent for residuals of a torn medial meniscus in the left knee.  In April 2004, the Veteran filed an NOD.  An SOC was issued in April 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2004.

During the pendency of the appeal, in an October 2005 rating decision, the RO awarded a higher, 20 percent rating for residuals of a torn medial meniscus in the left knee, effective October 31, 2003.  Although the RO has granted a higher rating of 20 percent for residuals of a torn medial meniscus in the left knee, effective October 31, 2003, inasmuch as a higher rating for this disability is available both before and after the effective date of the increase, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a March 2006 rating decision, the RO, inter alia, denied service connection for tinnitus.  In April 2006, the Veteran filed an NOD.  An SOC was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2006.

In February 2007, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO jurisdiction.   See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In January 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a November 2010 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

In February 2011, the Board noted that the evidence of record reflected psychiatric diagnoses other than PTSD and recharacterized the appeal to include the matter of service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board denied the Veteran's claim for service connection for PTSD and remanded the remaining claims to the RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a May 2012 SSOC) and returned the matters to the Board for further consideration.  In a May 2012 rating decision, the RO granted service connection and assigned an initial 50 percent rating for depressive disorder, effective May 24, 2002.  Because the May 2012 decision represents a full grant of the benefits sought with respect to the issue of service connection for an acquired psychiatric disorder other than PTSD, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Veterans Law Judge who presided over the 2007 Board hearing is no longer employed at the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  Therefore, in July 2012, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge that will ultimately decide this appeal.  However, the Veteran indicated in his August 2012 response that he did not wish to have another hearing.  

As a final preliminary matter, the Board notes that, for reasons expressed below, the Board has recharacterized that portion of the appeal pertaining to the left knee as encompassing the matters identified as issues 4 and 5 on the title page.  

The Board also notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Board's decision addressing the claim for a rating in excess of 20 percent for instability residual to a torn medial meniscus in the left knee is set forth below.  The claims for service connection for a right knee disability, for a lumbar spine disability, and for tinnitus, along with the matter of the Veteran's entitlement to a separate, compensable rating for osteoarthritis of the left knee are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Pertinent to the October 2003 claim for increase, the Veteran has had no more than overall moderate instability residual to his medial meniscus tear of the left knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a medial meniscus tear of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Codes 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2004 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  An April 2009 letter provided the Veteran with the rating criteria used to evaluate his service-connected disabilities.  After issuance of the November 2004, March 2006, and April 2009 letters, and opportunity for the Veteran to respond, the January 2005, October 2005, April 2006, November 2010 and May 2012 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of January 2004, June 2005, February 2006, August 2010, and April 2011 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2007 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has been awarded a 20 percent rating for instability residual to a torn medial meniscus in the left knee under Diagnostic Code 5257.  Under that code, recurrent subluxation or lateral instability of the knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating greater than 20 percent for the Veteran's instability is not warranted at any point pertinent to the current claim for increase.

A December 2002 x-ray of the left knee revealed mild degenerative joint disease changes in the lateral femoral condyle.  The medial compartment was also slightly narrowed, and there was a bony density in the medial supracondyle region of the left femur.  

VA medical records dated from February 2004 to October 2010 show that the Veteran received intermittent treatment for left knee pain/arthralgia and degenerative joint disease.  

During a January 2004 VA examination, the Veteran complained that his left knee caused pain when walking, some pain at rest, and night pain that awakened him.  He reported occasional swelling and giving way in the knee, but did not complain of any locking.  

On examination, the Veteran had even gait and did not use any ambulatory aids.  He was very resistant to examination of both knees because he stated that it made his back hurt too much.  Range of motion testing of the left knee showed 90 degrees flexion and 0 degrees extension.  There was much resistance to flexion of the knee past about 30 to 40 degrees.  There was medial joint line tenderness, but no evidence of effusion.  The rest of the left knee was nontender.  There was no laxity to varus or valgus stress, and the anterior drawer and Lachman were negative.  The examiner diagnosed the Veteran with left knee injury in service with continued knee pain, giving way, swelling, and night pain.  The Veteran's entire physical examination was noted to be consistent with functional overlay and magnification of symptoms.  He was also noted to have resistance to any motion or examination of the knee.  The examiner concluded that the knee examination was very benign.  

A January 2005 private treatment record revealed that the Veteran had bilateral knee pain, left worse than the right.  He reported left knee stiffness, pain, difficulty standing and walking for long periods of time, and recurrent swelling.  He wore knee sleeves on both knees.  The Veteran's left knee had 90 degrees flexion and was 5 to 10 degrees short of full extension.  There was mild effusion but no obvious instability to the anterior, posterior, and varus and valgus testing.  There was mild crepitus and significant pain with McMurray testing.  The Veteran also described pain over the medial joint line.  An x-ray of the left knee demonstrated increased degenerative joint disease with near bone-on-bone of the medial compartment, less but still fairly significant arthritis of the lateral compartment, and spurring of the patellofemoral joint.  The examiner diagnosed the Veteran with left knee severe osteoarthritis.  

Private medical records dated from January 2005 to April 2005 show that the Veteran received intermittent treatment for left knee pain, left knee osteoarthritis, and left medial meniscal tear.    

A May 2005 MRI of the left knee revealed tearing of the medial meniscus, moderate to severe articular cartilage loss in the medial compartment, focal articular cartilage loss along the lateral femoral condyle posteriorly, tricompartmental osteoarthritic changes evidenced by prominent osteophytes, moderate joint effusion, and a small area of marrow edema within the medial tibial plateau anteriorly that could be degenerative.  

During a June 2005 VA examination, the Veteran reported that he had had supportive treatment with muscle relaxants and Naprosyn for his left knee without any benefit and that over the last six months, he had undergone injections into his knee to try to form a cushion without any benefit.  The examiner noted that x-rays in the recent past had shown an effusion about the left knee and moderate degenerative joint disease.  The Veteran complained that his left knee pain was 6/10 in severity and would go up to 8/10 with activity.  He stated that his knee swelled and gave way about two to three times a week.  He indicated that he had been wearing a heavy brace on the left knee for four years and wore a knee sleeve before that.  He maintained that he had a limp on the left leg and experienced pain with standing after two minutes.  He complained that he experienced immediate pain with attempted walking or driving and was unable to go up and down stairs.  

On examination, the Veteran's left knee had 80 degrees flexion and 5 degrees extension.  There was some medial tenderness, slight fluid about the knee, and slight crepitus with flexion.  There was no laxity.  The examiner noted that range of motion was difficult to determine because of the resistance to the range of motion.  The knee joint was painful on motion, and there was no additional limitation following repetitive use or during flare-up.  There was no evidence of instability of the left knee.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee with injury sustained in service, and described it as moderate disability with progression.     

During a February 2006 VA examination, the Veteran complained of daily left knee pain that was present all day.  He worked at the post office sorting mail, but reported that he sat down to accomplish this task.  He reported periodic left knee swelling.  He stated that he used braces on both knees but did not use a cane or other assistive device.  He indicated that he had instability and "caving in" and reported that he had fallen several times.  He denied increased limitations with flare-ups or repetitive motion.  He also reported no incoordination, excess fatigability, or weakened movements.  

On examination, the Veteran limped on gait.  He had a brace that he removed.  The examiner saw no effusion at the time.  There was joint line tenderness.  Range of motion testing of the left knee showed 40 degrees flexion with pain and 0 degrees extension.  The Veteran resisted movement to check the cruciate and collateral ligaments.  On a minimum of flexion and extension, he had crepitation.  The examiner found no weakness, fatigue, or incoordination.  The Veteran was diagnosed with medial meniscus tear of the left knee, tricompartmental osteoarthritis of the left knee, effusion of the left knee, decreased range of motion of the left knee, and chronic pain that was secondary to osteoarthritis of the left knee.  

A March 2006 private treatment report revealed that the Veteran continued to complain of left knee pain.  Range of motion testing of the left knee showed 70 degrees flexion and lacking about 10 degrees extension.  There was a mild amount of joint effusion in the left knee, but the bilateral lower extremities were neurovascularly intact.  

During an August 2010 VA examination, the Veteran reported that he had been limping with the left knee since his injury in service.  He complained that it was difficult to move his left knee and that it "locked up" twice in the past 12 months.  He maintained that his left knee had felt unstable at least 8 times in the last 12 months.  He stated that his bilateral knee pain had caused him to miss 8 days of work over the last 12 months.  He indicated that he had to wear braces on his knee.  He also complained that he was unable to stand for 30 minutes or walk for 1/4 mile and that the swelling in his knee would occur at least 4 times a month and persist for 1 to 2 days.  He reported that standing and walking would aggravate and precipitate his knee problems while sitting and lying down were alleviating factors.  He denied any other signs of inflammation such as redness or tenderness.  

On examination, the Veteran had an antalgic gait favoring the left knee.  He walked slowly, but had a normal heel strike and toe push-off on the right.  Bilateral knee braces were in place.  The examiner noted that the gait was not normal in that it seemed the Veteran did not fully flex and extend his knees normally.  The examiner also indicated that when asked to position himself on the examination table, the Veteran did so with a great deal of discomfort and a great deal of limited understanding.  He was repeatedly asked to scoot back to the edge of the examination table, and when he did so, he was unable to flex his knees more than 40 degrees bilaterally.  No amount of encouragement was able to change this posture.  However, when he sat on the table for the interview, and the examiner watched him take off his knee braces and tie and untie his shoes, the Veteran was able to flex his knees to 100 degrees.  

The examiner noted that every attempt to move any of his knee joints or ankles was met with resistance and pain.  There was pain at every range of motion maneuver.  DeLuca protocol was abandoned because the Veteran could not move his legs as requested or repeatedly requested.  The examiner could not adequately assess whether there was fatigability, weakness, or lack of endurance.  He found that the Veteran's left knee was abnormal in all maneuvers and noted that although the Veteran was able to flex his knees to 100 degrees while sitting in a chair, he showed reluctance to weight bear and would not lock his knees while standing.  An attempt to assess ligament laxity and Lachman's test was abandoned due to the Veteran's inability to relax his quadriceps for this maneuver.  Repeated trials at testing Drawer sign or Lachman's failed due to excessive muscle resistive strength.  There was no quadriceps atrophy, but there was pain at every endpoint of the range of motion maneuvers of both knees.  Deep tendon reflexes were absent in the knees and ankles due to the Veteran's inability to relax.  Chondomalacia patella testing was thought to be positive bilaterally, but there was dysphoria at every maneuver, and the ability to be able to adequately assess crepitation by grinding or compressing the patella could not be determined.  The Veteran was diagnosed with osteoarthrosis of the left knee, which the examiner found to be unlikely caused by his service-connected residuals of a torn medial meniscus of the left knee.  The examiner also found no evidence of left knee instability or subluxation.  

During an April 2011 VA examination, the Veteran stated that his pain was generalized in the left knee and occurred anteriorly, medially, laterally, and posteriorly.  He complained of pain with standing longer than 30 minutes and with squatting, kneeling, and walking up and down stairs.  He reported that his left knee pain was not generally incapacitating, but that he had to take 15 to 20 days off from work per year due to his knee and low back pain.  The examiner noted that the Veteran was vague and was unable to differentiate between the incapacitation of his back and his left and right knees.  The Veteran had no history of inflammatory joint disorders or constitutional symptoms.  He used bilateral braces on his knees but used no assistive devices in ambulation.  

On examination, the Veteran was able to extend the left knee to 0 degrees.  The examiner was able to get the Veteran to 90 degrees on flexion, but he actively resisted any further motion.  The examiner noted that this was an act of muscular resistance and was not due to mechanical changes within the left knee joint.  The Veteran stated that it caused him too much pain to flex his knees and saw in the chair with knees flexed to about 50 degrees on both sides.  His left knee was stable to varus and valgus strain.  There was negative anterior and posterior Drawer sign, Lachman's, and McMurray's.  There was generalized tenderness over the left knee, and the Veteran had pain throughout range of motion.  He indicated that his pain increased with repetition of range of motion, but there was no increase in fatigue, weakness, lack of endurance or incoordination upon repetition of range of motion.  There was also no evidence of effusion, edema, inflammation, or gross deformity.  The Veteran's gait was slow and guarded, but it was not antalgic.  The Veteran was diagnosed with left knee meniscal tear with moderate residual degenerative joint disease and myofascial pain.     

The Board finds that the lay and medical evidence has demonstrated no more than overall moderate instability.  Specifically, the Veteran reported only occasional swelling and giving way of the left knee during a January 2004 VA examination.  He was diagnosed with left knee injury in service with continued knee pain, giving way, swelling, and night pain, but the examiner found that the knee examination was very benign.  A January 2005 private treatment report indicates that there was no obvious instability to the anterior, posterior, and varus and valgus testing of the left knee.  During a June 2005 VA examination, although the Veteran complained that his left knee gave way about two to three times a week, examination revealed no evidence of laxity or instability of the left knee.  During a February 2006 VA examination, the Veteran reported left knee instability and "caving in" and indicated that he had fallen several times.  However, the examiner did not find any evidence of instability.  Similarly, although the Veteran maintained at an August 2010 VA examination that he had felt unstable at least 8 times in the last 12 months, the examiner found no evidence of instability or subluxation of the left knee.  Finally, during the most recent VA examination in April 2011, the examiner found that the Veteran's left knee was stable to varus and valgus strain.            

The Board finds that the objective medical findings of record have consistently demonstrated that the Veteran has had no more than moderate overall instability or subluxation.   At no time did has any of the Veteran's medical providers indicated that the Veteran's instability of the left knee was considered to be severe.  Further, the Veteran has described the frequency of his episodes of left knee instability as "occasional" or as occurring at most about two to three times a week.  He has not complained of severe or frequent episodes of his left knee giving way.  Based on all of this evidence, the Board finds that the Veteran's left knee demonstrates no more than moderate subluxation or lateral instability, consistent with the currently assigned 20 percent rating.

The record also presents no other basis for assignment of a rating in excess of 20 percent for the service-connected residuals of a medial meniscus tear of the left knee under any other potentially applicable diagnostic code.  The Board notes that Diagnostic Code 5259 provides a maximum rating of 10 percent for symptomatic removal of semilunar cartilage.  Moreover, Diagnostic Code 5258 provides a maximum rating of 20 percent for dislocated semilunar cartilage.  

Further, the Board acknowledges that the medical evidence of record indicates that the Veteran has a diagnosis of left knee osteoarthritis, and his left knee disability has also been manifested by limitation of motion.  However, the issue of whether the Veteran is entitled to a separate compensable rating for osteoarthritis of the left knee resulting in limited or painful motion will be addressed in the remand below.  Therefore, any symptomatology of the left knee that pertains to limitation of motion does not need to be discussed at this time.    

In rendering the above-noted determinations, the Board has certainly considered, along with the medical evidence, the Veteran's assertions, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point pertinent to the October 2003 claim for increase, the Veteran's instability residual to a medial meniscus tear of the left knee has been so disabling to support assignment of a rating in excess of 20 percent.

Accordingly, the Board concludes there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching the conclusion to the claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating , that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for instability residual to a medial meniscus tear of the left knee is denied.  


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the January 2008 remand, the Board discussed the Veteran's contention that his right knee disability is aggravated by his service-connected residuals of a medial meniscus tear of the left knee because of overuse of the right knee.  The Board also noted the Veteran's assertion that, although his lumbar spine disability began due to a work injury, it was aggravated by his service-connected residuals of a medial meniscus tear of the left knee.  A January 2004 VA examiner opined that the Veteran's lumbar spine disability was due to a post-service back injury while his right knee disability was the result of aging and attrition.  The reasoning was that the Veteran had a normal gait with no evidence of overstressing.  However, a February 2006 VA examiner concluded that the Veteran's left knee disability had contributed to left hip arthritis because he had an altered gait as a result of extensive and progressive painful arthritis and internal derangement of the left knee.  Because of the conflicting reasoning regarding the Veteran's gait, the Board remanded the claims for service connection for a right knee disability and for a lumbar spine disability so that the Veteran could be scheduled for another VA orthopedic examination to obtain appropriate opinions resolving the conflict.  The Board directed that the examiner discuss whether it was at least as likely as not that the Veteran's right knee and lumbar spine disabilities were caused or aggravated by his service-connected left knee disability.  The examiner was instructed to review and discuss the opinions set forth in the January 2004 and February 2006 VA examination reports.  The Board directed that, if the Veteran's right knee and/or lumbar spine disability(ies) was/were deemed aggravated by his service-connected left knee disability, the examiner was to provide an opinion as to the baseline level of severity of the disability(ties) before the aggravation, as well as the current level of severity of the disability(ies).  

In the January 2008 remand, the Board also noted the Veteran's testimony regarding the onset of "buzzing" in his ears during his period of active service.  The Veteran's post-service medical records reflected a diagnosis of tinnitus many years after service.  However, because the Veteran was competent to testify regarding persistent symptoms of ear ringing since service, the Board remanded the claim for service connection for tinnitus so that the Veteran could be scheduled for a VA audiological examination and an appropriate opinion.  The examiner was directed to discuss whether it was at least as likely as not that the Veteran's tinnitus was due to his period of active service.  

The Veteran underwent VA audiological evaluation in July 2010.  Although the examiner provided an opinion as to the etiology of the Veteran's hearing loss, no opinion was provided with respect to the etiology of the Veteran's tinnitus.  The Veteran also underwent VA joints examination in August 2010 with a November 2010 addendum.  However, the VA examiner who conducted the examination did not address the findings in the January 2004 and February 2006 VA examinations, nor did he opine whether the Veteran's right knee and lumbar spine disabilities were aggravated by his service-connected left knee disability.  

In the February 2011 remand, the Board discussed the deficiencies of the July 2010 VA audiological examination and August 2010 VA joints examination with November 2010 addendum.  The Board again remanded the claims for service connection for a right knee disability, for a lumbar spine disability, and for tinnitus so that the Veteran could receive the appropriate nexus opinions for his disabilities.  

The Veteran underwent VA joints examination in April 2011.  With regard to the Veteran's contention that his right knee disability and lumbar spine disability were caused by or a result of his left knee disability, the examiner reported that he knew of no medical authority or medical literature which supported the contention that lumbar degenerative disease or right knee degenerative joint disease could be caused by or the result of a left knee injury.  He further stated that the Veteran had a non-antalgic gait to support this contention and that he had a work-related back injury following discharge from service which led directly to back surgery.  However, despite the Board's specific prior instructions, the April 2011 VA opinion makes no mention of whether the Veteran's right knee disability and lumbar spine disability were aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  Thus, remand is required to ensure compliance with the Board's January 2008 and February 2011 remands.  See Stegall, 11 Vet. App. at 271.

Accordingly, the RO should forward the claims file to the physician who performed the April 2011 VA examination (Dr. R.J.S.), for addendum opinions regarding whether the Veteran's right knee disability and/or lumbar spine disability is/are aggravated by his service-connected residuals of a medial meniscus tear in the left knee.  To provide clearly-stated rationale for the conclusions reached, the examiner should review the entire claims file.  The RO should only arrange for further examination of the Veteran if Dr. R.J.S. is unavailable, or if further examination of the Veteran is deemed necessary.  

Regarding the claim for service connection for tinnitus, in October 2010, the Veteran's claims file was returned to the July 2010 VA audiological examiner for an addendum opinion regarding the etiology of the Veteran's tinnitus.  However, despite the Board's specific prior instructions, the October 2010 VA opinion makes no mention of whether the Veteran's tinnitus is due to his period of service.  Indeed, the VA examiner again provided the same opinion regarding hearing loss that he had given during the July 2010 VA examination.  Thus, remand is required to ensure compliance with the Board's January 2008 and February 2011 remands.  See Stegall, 11 Vet. App. at 271. The RO should  forward the claims file to the physician who performed the August 2010 VA examination and provided the October 2010 VA addendum opinion (Dr. J.S.K.), for an addendum opinion regarding whether the Veteran's tinnitus is due to his period of active service.  To provide clearly-stated rationale for the conclusions reached, the examiner should review the entire claims file.  The RO should only arrange for further examination of the Veteran if Dr. J.S.K. is unavailable, or if further examination of the Veteran is deemed necessary.  

With respect to the left knee, the Board notes that ,although a 20 percent rating has been awarded for the Veteran's instability residual to a  torn medial meniscus of the left knee (the matter of higher rating for which has herein been denied), separate ratings may be assignable for arthritis of the knee resulting in limited or painful motion and instability of the knee (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)).  In prior January 2008 and February 2011 remands, the issue of the Veteran's left knee osteoarthritis was characterized as claim for service connection for osteoarthritis of the left knee secondary to service-connected residuals of a medial meniscus tear of the left knee.  
However, upon further review, the Board finds that matter of whether the Veteran is entitled to a separate, compensable rating for left knee osteoarthritis residual to the same injury that caused the Veteran's left knee meniscal tear and resultant instability is, essentially, a component of the Veteran's claim for increased rating for the leg knee.  

Hence, remand, and not referral of the remaining matter is appropriate.  The Board also finds that a the Board finds that further examination and testing to confirm the diagnosis of osteoarthritis, and medical opinion as to etiology of any such current disability-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .Hence, the RO should arrange for the Veteran to undergo VA examination of his left knee, by the appropriate professional, in connection with the matter of his entitlement to a separate, compensable rating for osteoarthritis of the left knee.       

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may adversely impact the claim(s). See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.  

Prior to obtaining further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record before each physician/examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the physician who examined the Veteran in April 2011 (Dr. R.J.S.), for an addendum opinions.

With the respect to each lumbar spine disability and right knee disability, the physician should provide an opinion-based on review of the claims file and consistent with sound medical principles -as to whether it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is aggravated (worsened beyond the natural progression) by the Veteran's service-connected residuals of a medial meniscus tear of the left knee.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

If the prior examiner is not available, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion addressing the medical relationship, if any, between current lumbar and right knee disabilities and service connected left knee disability (addressing causation and aggravation).  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records; findings, comments, and opinions reflected opinion reflects in the reports of VA examinations in January 2004, June 2005,February 2006,  August 2010, and April 2011; along with all other post-service medical evidence, and the Veteran's contentions.  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  The Veteran's entire claims file, to include a complete copy of this REMAND, should also be forwarded to the physician who examined the Veteran in August 2010 (Dr. J.S.K.), for an addendum opinion.
 
Based on review of the claims file, the physician should provide an opinion, consistent with sound medical principles, as to whether it at least as likely as not (i.e., there is a 50 percent or greater probability) that the tinnitus had its onset in or is otherwise medically related to service, to specifically include alleged injury therein.  

If the prior examiner is not available, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA Ear Nose and Throat (ENT) examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion addressing the question posed above.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records, and the August 2010 VA examination report and October 2010 VA addendum opinion, along with all other post-service medical evidence, and the Veteran's contentions.  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  The RO should also arrange for the Veteran to undergo VA examination of his left knee, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination of the Veteran and review of the claims file, the physician should provide an opinion, consistent with sound medical principles, as to whether it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's left knee osteoarthritis is a residual of an in-service left knee injury-in particular, the left knee injury that caused a tear of the Veteran's meniscus and resultant instability.  

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records; findings, comments, and opinions expressed in reports of VA examinations in January 2004, June 2005,  February 2006, August 2010, and April 2011; and all other post-service medical evidence, and the Veteran's contentions.  

The physician should set forth all examination findings along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After accomplishing all requested action, and any additional action deemed warranted, the RO should adjudicate the remaining claims on appeal in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 3.655(b), as appropriate)).
7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


